Citation Nr: 1734990	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  16-22 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right ear condition.

2.  Entitlement to service connection for bilateral acquired pes planus.

3.  Entitlement to service connection for bilateral plantar fasciitis.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney



INTRODUCTION

The Veteran served on active duty from May 2001 to May 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In addition to the matters noted above, the Veteran has appealed her claim for service connection for posttraumatic stress disorder (PTSD).  The electronic record indicates that the AOJ is taking action on this issue.  Although the matter is within the Board's jurisdiction, it has not been certified for appellate review and the Board will not undertake review of the matter at this time.  If the matter is not resolved in the Veteran's favor, the RO will certify the matter to the Board, which will undertake appellate review of the RO's action.  Manlincon v. West, 12 Vet. App. 238 (1999) (holding that the Board's jurisdiction is triggered by the timely filing of a notice of disagreement (NOD)); 38 C.F.R. § 19.35 (2016) (stating that certification is for administrative purposes only and does not confer or deprive the Board of jurisdiction over an issue).

The issue of entitlement to service connection for tinnitus has been raised by the record in a November 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Right Ear Condition

The Veteran seeks entitlement to service connection for a right ear condition.  The Veteran was provided a VA examination as to her right ear condition in July 2014.  VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Here, the Board finds the July 2014 VA examination relating to the Veteran's right ear condition is inadequate for decision-making purposes since the examination report and opinion are internally inconsistent.  Upon physical examination, the July 2014 VA examiner noted the Veteran had a normal ear canal.  However, in rendering an opinion as to whether the Veteran has a current disability that is related to service, the July 2014 VA examiner stated that the Veteran's ear canal was damaged after an insect was lodged in her ear.  Additionally, the July 2014 VA examiner diagnosed the Veteran with "[r]ight ear foreign body (spider) with removal" originally diagnosed in 2001.  However, the examiner did not state whether the Veteran has a current disability related to the in-service event.  As the examination is not adequate for decision-making purposes, the Veteran must be provided a new VA examination to address whether the Veteran has a current right ear disability and, if so, whether it is etiologically related to an in-service event, injury, or disease, including the 2001 removal of a spider from the Veteran's right ear.     

Bilateral Acquired Pes Planus and Bilateral Plantar Fasciitis 

Regarding the Veteran's claims for entitlement to service connection for bilateral acquired pes planus and bilateral plantar fasciitis, remand is required to provide the Veteran with a VA examination.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103 (d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).

The Veteran has not yet been provided with an examination.  Here, an August 2015 VA podiatry outpatient note contains an assessment of chronic plantar fasciitis and flatfoot deformity.  Additionally, the Veteran's service treatment records reflect the Veteran was treated for a foot injury in November 2004.  Furthermore, the Veteran has competently and credibly stated that she has had feet disabilities since service.  Thus, there is evidence of a current disability, an in-service event, and an indication that the disability may be associated with service.  Accordingly, remand is required for an examination.     

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any right ear disability.   Provide a copy of this Remand and the record for the examiner to review.  Any all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Provide a diagnosis for any right ear disability demonstrated since service, found on current examination or in the record.  

b)  For each right ear disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's service or is otherwise etiologically related to the Veteran's service, to include the 2001 removal of a spider from the Veteran's right ear. 

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for the opinion given.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any foot disability.  Provide a copy of this Remand and the record for the examiner to review.  Any all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a)  Provide a diagnosis for all foot conditions demonstrated since service, found on current examination or in the record.

b)  For each foot disability, provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition had its onset during the Veteran's service or is otherwise etiologically related to the Veteran's service, to include a foot injury in November 2004.

The examiner should indicate that the record was reviewed.  A complete rationale should be provided for all opinions given.  

3.  After completion of the above, review the expanded record, including the evidence entered since the most recent statement of the case, and determine whether service connection may be granted.  If any benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.     


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



